U.S.SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 transition period from to. Commission file number 000-25425 Mercer Insurance Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2934601 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 North Highway 31 P.O. Box278 Pennington, NJ 08534 (Address of principal executive offices) Registrant’s telephone number, including area code: (609)737-0426 SECURITIES REGISTERED PURSUANT TO SECTION12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION12(g) OF THE ACT: Common Stock (no par value) Title of Each Class: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the voting and non-voting common stock held by non-affiliates (computed by reference to the price at which the common stock was last sold) as of the last business day of the Registrant’s most recently completed second fiscal quarter was: $109,672,767. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of March 1, 2011. Common Stock, no par value: 6,492,842. Documents Incorporated by Reference None. FORM 10-K For the Year Ended December31, 2010 Table of Contents PART I 3 ITEM 1. Business. 3 ITEM 1A. Risk Factors. 37 ITEM 1B. Unresolved Staff Comments. 41 ITEM 2. Properties. 41 ITEM 3. Legal Proceedings. 43 ITEM 4. (Removed and reserved). 43 PART II 43 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 43 ITEM 6. Selected Financial Data. 45 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 46 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk. 70 ITEM 8. Financial Statements and Supplementary Data. 75 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. ITEM 9A. Controls and Procedures. ITEM 9B. Other Information. PART III ITEM 10. Directors, Executive Officers and Corporate Governance. ITEM 11. Executive Compensation. ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. ITEM 13. Certain Relationships and Related Transactions, and Director Independence. ITEM 14. Principal Accounting Fees and Services. PART IV ITEM 15. Exhibits, Financial Statement Schedules. 2 PART I ITEM 1. BUSINESS THE HOLDING COMPANY Mercer Insurance Group, Inc. (the “Holding Company”, the “Company”, or “MIG”) is a holding company which resulted from the conversion of Mercer Mutual Insurance Company from the mutual to the stock form of organization on December15, 2003 (the “Conversion”).Prior to the Conversion, and since 1844, Mercer Mutual Insurance Company was engaged in the business of selling property and casualty insurance. Mercer Mutual Insurance Company, a Pennsylvania domiciled company, changed its name to Mercer Insurance Company immediately after the Conversion, and became a subsidiary of the Holding Company. Mercer Insurance Group, Inc. and subsidiaries (collectively, the “Group”) includes Mercer Insurance Company (MIC), its subsidiaries Mercer Insurance Company of New Jersey, Inc., Franklin Insurance Company (FIC), and BICUS Services Corporation (BICUS), Financial Pacific Insurance Group, Inc. (FPIG) and its subsidiaries, Financial Pacific Insurance Company (FPIC) and Financial Pacific Insurance Agency (FPIA), which is currently inactive.FPIG also holds an interest in three statutory business trusts that were formed for the purpose of issuing Floating Rate Capital Securities. On November 30, 2010,the Company and United Fire & Casualty Company (“United Fire”) of Cedar Rapids, Iowa, issued a joint press release announcing that the Company had entered into an agreement and plan of merger with United Fire (the “Merger Agreement”) pursuant to which it will acquire all of the outstanding shares of the Company for $28.25 per share.The consummation of the merger is subject to United Fire receiving the appropriate regulatory approvals from state insurance regulators, the approval of the Company’s shareholders, and other terms and conditions set forth in the Merger Agreement. The Merger Agreement was unanimously approved by the Board of Directors of the Company. As of March 8, 2011, all governmental approvals required under the terms of the Merger Agreement have been received, including those under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and from the Pennsylvania Insurance Department., the California Department of Insurance and the New Jersey Department of Banking and Insurance.The transaction is expected to close in the first quarter of 2011. OVERVIEW OF THE BUSINESS MIG, through its property and casualty insurance subsidiaries, provides a wide array of property and casualty insurance products designed to meet the insurance needs of individuals in New Jersey and Pennsylvania, and small and medium-sized businesses throughout Arizona, California, Nevada, New Jersey, Oregon and Pennsylvania. A limited amount of business is written in New York to support accounts in adjacent states. The Group’s operating subsidiaries are licensed collectively in twenty two states, but are currently focused on doing business in six states; Arizona, California, Nevada, New Jersey, Pennsylvania and Oregon.MIC and MICNJ are licensed to write property and casualty insurance in New York, and write business there which supports existing accountsFPIC holds an additional fifteen state licenses outside of the Group’s current focus area.Currently, only direct mail surety policies are being written in some of these states. The insurance affiliates within the Group participate in a reinsurance pooling arrangement (the “Pool”) whereby each insurance affiliate’s underwriting results are combined and then distributed proportionately to each participant.Each insurer’s share in the Pool is based on their respective statutory surplus from the most recently filed statutory annual statement as of the beginning of each year. All insurance companies in the Group have been assigned a group rating of “A” (Excellent) by A.M. Best.The Group has been assigned that rating for the past 9 years.An “A” rating is the third highest rating of A.M. Best’s 16 possible rating categories. At its last review, A.M. Best affirmed the “A” rating with a negative outlook. The Group is subject to regulation by the insurance regulators of each state in which it is licensed to transact business. The primary regulators are the Pennsylvania Insurance Department, the California Department of Insurance, and the New Jersey Department of Banking and Insurance, because these are the regulators for the states of domicile of the Group’s insurance subsidiaries, as follows: MIC (Pennsylvania-domiciled), FPIC (California-domiciled), MICNJ (New Jersey-domiciled), and FIC (Pennsylvania-domiciled). 3 We manage our business and report our operating results in three operating segments:commercial lines insurance, personal lines insurance and the investment function.Assets are not allocated to segments and are reviewed in the aggregate for decision-making purposes.Our commercial lines insurance business consists primarily of multi-peril, general liability, commercial auto, surety and related insurance coverages.Our personal lines insurance business consists primarily of homeowners (in New Jersey and Pennsylvania) and private passenger automobile (in Pennsylvania only) insurance coverages.The Group markets its products through a network of approximately 560 independent agents, of which approximately 290 are located in New Jersey and Pennsylvania, 220 in California, and the balance in Arizona, Nevada and Oregon. OUR INSURANCE COMPANIES Mercer Insurance Company MIC is a stock Pennsylvania insurance company originally incorporated under a special act of the legislature of the State of New Jersey in 1844 as a mutual insurance company. On October16, 1997, it filed Articles of Domestication with Pennsylvania which changed its state of domicile from New Jersey to Pennsylvania, and then subsequently changed its name to Mercer Insurance Company after the Conversion in 2003. MIC owns all of the issued and outstanding capital stock of both MICNJ and FIC. MIC is a property and casualty insurer of primarily small and medium-sized businesses and property owners located in New Jersey and Pennsylvania. It markets commercial multi-peril and homeowners policies, as well as other liability, workers’ compensation, fire, allied, inland marine and commercial automobile insurance. MIC does not market private passenger automobile insurance in New Jersey. MIC is subject to examination and comprehensive regulation by the Pennsylvania Insurance Department. See “Business — Regulation.” Mercer Insurance Company of New Jersey, Inc. MICNJ is a stock property and casualty insurance company that was incorporated in 1981. It writes the same lines of business as MIC, with its book of business entirely located in New Jersey. MICNJ is subject to examination and comprehensive regulation by the New Jersey Department of Banking and Insurance. See “Business — Regulation.” Franklin Insurance Company FIC is a stock property and casualty insurance company that was incorporated in 1997. MIC acquired 49% of FIC in 2001, with the remaining 51% acquired as part of the Conversion transaction in 2003. FIC currently offers private passenger automobile and homeowners insurance to individuals located in Pennsylvania.FIC is subject to examination and comprehensive regulation by the Pennsylvania Insurance Department. See “Business - Regulation.” Financial Pacific Insurance Company FPIC is a stock property and casualty company that was incorporated in California in 1986 and commenced business in 1987.The Group acquired all of the outstanding stock of FPIG, the holding company for FPIC, on October 1, 2005.FPIC is based in Rocklin, California, and writes primarily commercial package policies for small to medium-sized businesses in targeted classes.It has developed specialized underwriting and claims handling expertise in a number of classes of business, including apartments, restaurants, contractors and ready-mix operators.FPIC’s business is heavily weighted toward the liability lines of business (commercial multi-peril liability, commercial auto) but also includes commercial multi-peril property, commercial auto physical damage and surety for small and medium-sized businesses. FPIC is licensed in nineteen western states, and actively writes insurance (other than its direct-marketed surety business) in four (Arizona, California, Nevada and Oregon).FPIC is subject to examination and comprehensive regulation by the California Department of Insurance. See “Business – Regulation.” OUR BUSINESS STRATEGIES The acquisition of FPIG has moved the Group closer to its goals of a higher proportion of commercial lines premiums as well as product and geographic diversity. As a west coast-based commercial writer, the addition of FPIG resulted in an expansion of our geographic scope and a meaningful line of business diversification.We will continue our efforts to pursue geographic and product line diversification in order to diminish the importance of any one line of business, class of business or territory. 4 Increase our commercial writings In recent years, and including the FPIG acquisition, the Group has taken steps to increase commercial premium volume, and we will continue our focus on this goal, despite the decline in writings in this sector caused by the weak economy. Growth in commercial lines reduces our personal lines exposure as a percentage of our overall exposure, which reduces the relative adverse impact that weather-related property losses can have on us. Increased commercial lines business also benefits us because we have greater flexibility in establishing rates for these lines. In order to attract and retain commercial insurance business, we have developed insurance products and underwriting guidelines specifically tailored to meet the needs of particular types of businesses. These programs are continually refined and, if successful, expanded based on input from our producers and our marketing personnel. We are continually looking for new types of business where we can apply this focus. We have specialized pricing approaches and/or products designed for religious institutions, contracting, apartment, restaurant, condominium and “main street” accounts as well as various other types of risks.The products, rates and eligibilities vary based on our opinion of the local market opportunities for products in a given area. We believe that there is an opportunity to increase our volume of commercial business by working with our existing producers of commercial lines business and forming and developing relationships with new producers that focus on commercial business.We believe an increasing share of this market is desirable and attainable given our existing relationships with our producers and our insureds. For selected commercial lines products, we have developed technology that will allow our agents to rate and bind transactions via an internet-based rating system.Based on the success of this technology, our goal is to expand the process to other products.We launched this process in late 2008 in California and launched a similar process for New Jersey and Pennsylvania agents in January, 2009.During 2009, we added on-line rating capability for more lines of business in each of these states. We are also continually working to improve the systems and processes to make it easier for our agents to write and service business they place with us. We believe we will increase our commercial lines writings by expanding the use of internet-based processing in the future. We began writing our business owners policy in the California territory in the fourth quarter of 2008.This product targets small to medium sized businesses, which we believe are somewhat less price sensitive than larger accounts. This product will also help to balance FPIC’s business between property and casualty exposures. Additionally, a new contracting product which specializes in covering artisan contractors was introduced in Arizona and California in 2009 and in Nevada and Oregon during 2010. Artisan contractors primarily provide repair and maintenance services, and this segment tends to experience less severe market fluctuations compared to the real estate construction industry. The California business owners, non-fleet commercial auto and western states artisan products are transacted using an internet-based rating process where agents are able to rate and bind these products, subject to pre-programmed underwriting criteria. 5 Diversify our business geographically As of December 31, 2010, 2009 and 2008 our direct written premiums were distributed as follows: Years Ended December 31, % of Total (In thousands) California $ $ $ % % % New Jersey % % % Pennsylvania % % % Nevada % % % Arizona % % % Oregon % % % Other States % % % Total $ $ $ % % % We hold twenty-two state licenses, and we are currently focused on doing business in primarily six of these states. In addition, we write business in New York, where our activity is currently limited to supporting accounts located in adjacent states.These state licenses provide additional opportunity for future growth when market opportunities dictate utilization of those licenses.If market opportunities indicate desirable growth is available through the acquisition of additional state licenses, we will pursue licenses in new states. Attract and retain high-quality producers with diverse customer bases We believe our insurance companies have a strong reputation with producers and insureds for personal attention and prompt, efficient service. This reputation has allowed us to foster our relationships with many high volume producers. Several of these producers focus primarily on commercial business and are located in areas we have targeted as growth opportunities within our territories. We intend to focus our marketing efforts on maintaining and improving our relationships with these producers, as well as on attracting new high-quality producers in areas with a substantial potential for growth. We also intend to continue to develop and tailor our commercial programs to enable our products to meet the needs of the customers served by our producers. Reduce our ratio of expenses to net premiums earned We are committed to improving our profitability by reducing expenses through the use of enhanced technology, by increasing our net premium revenue through the strategic deployment of our capital and by prudently deploying our workforce to build efficiencies in our processes. Reduce our reliance on reinsurance We strive to minimize our reliance on reinsurance by maintaining a focus on appropriate levels of retention of the business written by our insurance companies on individual property and casualty risks.Our capital is best utilized by retaining as much profitable business as practical.We continually evaluate our reinsurance program to reduce the cost and achieve the optimal balance between cost and protection. We determine the appropriate level of reinsurance based on a number of factors, which include: •the amount of capital the Group is prepared to dedicate to support its underwriting activities; •our evaluation of our ability to absorb multiple losses; and •the terms and limits that we can obtain from our reinsurers. A decrease in the use of reinsurance would result in a decrease in ceded premiums and a corresponding increase in net premium revenue, but would also potentially increase our losses from claims that would previously have been reinsured. See “Business – Reinsurance” for a description of our reinsurance program. 6 COMMERCIAL LINES PRODUCTS The following table sets forth the direct premiums written, net premiums earned, net loss ratios, expense ratios and combined ratios of our commercial lines products on a consolidated basis for the periods indicated. Year Ended December 31, (Dollars in thousands) Direct Premiums Written: Commercial multi-peril $ $ $ Commercial automobile $ Other liability $ Workers’ compensation $ Surety $ Fire, allied, inland marine $ Total $ $ $ Net Premiums Earned: Commercial multi-peril $ $ $ Commercial automobile $ Other liability $ Workers’ compensation $ Surety $ Fire, allied, inland marine $ Total $ $ $ Net Loss Ratios: Commercial multi-peril 60.6 % 62.2 % 61.8 % Commercial automobile Other liability ) Workers’ compensation Surety Fire, allied, inland marine Total 58.2 % 60.0 % 61.3 % Expense Ratio: Commercial multi-peril 35.2 % 37.0 % 35.5 % Commercial automobile Other liability Workers’ compensation Surety Fire, allied, inland marine Total 34.7 % 36.4 % 35.5 % Combined Ratios(1): Commercial multi-peril 95.8 % 99.2 % 97.3 % Commercial automobile Other liability Workers’ compensation Surety Fire, allied, inland marine Total 92.9 % 96.4 % 96.8 % A combined ratio over 100% means that an insurer’s underwriting operations are not profitable. 7 Commercial Multi-Peril We write a number of multi-peril policies providing property and liability coverage.Various risk classes are written on this policy. We offer a business owners policy in Pennsylvania and New Jersey that provides property and liability coverages to small businesses. We introduced this product in our California territory in the fourth quarter of 2008. This product is marketed to several distinct groups: (i) apartment building owners; (ii) condominium associations; (iii) business owners who lease their buildings to tenants; (iv) mercantile business owners, such as florists, delicatessens, and beauty parlors; and (v) offices with owner and tenant occupancies. In March 2009, we introduced a specialized product designed for smaller service and repair contractors in California. All of our business owners and small artisan contracting products can be rated by our agents using an internet-based platform. We also introduced in 2009 a garage program in Pennsylvania and New Jersey. We offer in New Jersey and Pennsylvania a specialized multi-peril policy specifically designed for religious institutions.This enhanced product offers directors and officers coverage, religious counseling coverage and equipment breakdown coverage (through a reinsurance arrangement).Coverage for child care centers and schools is also available.We offer versions of this product to individual religious institutions as well as to denomination groups who seek coverage for participating member institutions.This product is also available in New York on a limited basis. A custom underwritten commercial multi-peril package policy is written in the western states for select contracting classes, as well as small to medium-sized businesses within specified niche markets.This product is focused on commercial accounts primarily in non-urban areas that do not easily fit within a generic business owner policy.The target markets for this product include apartments, artisan and construction contractors, farm labor operations and service contractors as well as various other risk types.We introduced a new specialized product for artisan contractors in Arizona and California in 2009, and the product was launched in Oregon and Nevada in 2010. Commercial Automobile This product is designed to cover primarily trucks used in business, as well as company-owned private passenger type vehicles. Other specialty classes such as church vans, funeral director vehicles and farm labor buses can also be covered. The policy is marketed as a companion offering to our business owners, commercial multi-peril, religious institution, commercial property, general liability policies or artisan contracting policies. We also write heavy and extra heavy trucks through our refuse hauler, aggregate hauler and ready-mix programs offered principally in the western states and in Pennsylvania. In 2009, we updated our California rates to be more competitive. In early 2010 we introduced an internet-based rating system to enable our agents to quote risks with up to four power units on-line. Other Liability We write liability coverage for insureds who do not have property exposure or whose property exposure is insured elsewhere. The majority of these policies are written for contractors such as carpenters, painters or electricians, who often self-insure small property exposures. Coverage for both premises and products liability exposures are regularly provided. Coverage is available for other exposures such as vacant land and habitational risks. Commercial umbrella coverage and following form excess coverage is available for insureds that insure their primary general liability exposures with us through a business owners, commercial multi-peril, religious institution or commercial general liability policy. This coverage typically has limits of $1 million to $10 million, but higher limits are available if needed. To improve processing efficiencies and maintain underwriting standards, we prefer to offer this coverage as an endorsement to the underlying liability policy rather than as a separate stand-alone policy, but both versions are available. Workers’ Compensation We typically write workers’ compensation policies in conjunction with an otherwise eligible business owners, commercial multi-peril, religious institution, commercial property or general liability policy. As of December31, 2010, most of our workers’ compensation insureds have other policies with us.Workers’ compensation is written principally in New Jersey and Pennsylvania, with availability in New York on a limited basis. 8 Surety The Group, through FPIC, writes a mix of contract and subdivision bonds as well as miscellaneous license and permit bonds in our western states.Our bonds are distributed through both our independent agents as well as a direct marketing effort that includes on-line sales via our web-site Bondnow.com. Fire, Allied Lines and Inland Marine Fire and allied lines insurance generally covers fire, lightning and extended perils. Inland marine coverage insures merchandise or cargo in transit and business and personal property. We offer these coverages for property exposures in cases where we are not insuring the companion liability exposures. Generally, the rates charged on these policies are higher than those for the same property exposures written on a multi-peril or business owners policy. 9 PERSONAL LINES PRODUCTS The following table sets forth the direct premiums written, net premiums earned, net loss ratios, expense ratios and combined ratios of our personal lines products on a consolidated basis for the periods indicated. Year Ended December 31, (Dollars in thousands) Direct Premiums Written: Homeowners $ $ $ Personal automobile $ Fire, allied, inland marine $ Other liability $ Workers’ compensation $
